Citation Nr: 0410977	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for a right knee disability, 
to include as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to March 1980.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2001 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran has raised additional claims of 
entitlement to an increased evaluation for his low back 
disability, and entitlement to service connection for a 
gastrointestinal disability.  These claims are referred to the RO 
for appropriate action.


REMAND

As an initial matter, the Board notes that a significant change in 
the law occurred on November 9, 2000, when the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the RO should inform the veteran of what is 
necessary for his claim for increased ratings for his shoulder and 
ankle disabilities to be granted and what is necessary for his 
claim of entitlement to service connection for arthritis to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically inform 
the veteran what actions it will take, what actions the veteran 
needs to take and should also inform him that he should submit all 
available evidence.

The record indicates that the veteran is receiving treatment at 
the VA Medical Center (VAMC) in Tampa, Florida.  The RO must 
obtain all VA treatment records from June 2000 to the present from 
the VAMC in Tampa.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. § 5103(A) 
(West 2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal Government, 
such as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

The record is unclear to what extent the veteran suffers from a 
left or right knee disability, and whether either of these 
disabilities are related to service.  The veteran should be 
provided VA examinations to determine the diagnosis and etiology 
of his disabilities, if any.  The Court has held that "fulfillment 
of the statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 
Vet. App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination when 
needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations with respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  This 
should specifically include notification to the veteran telling 
him what is necessary for his claims to be granted, what evidence 
he must obtain and what evidence the RO will obtain, as well as 
informing him of the need to submit all available evidence.

2.  The RO should obtain all available treatment records of the 
veteran from the VAMC in Tampa, Florida dated from June 2000 to 
the present.  If no records can be found, please ask for 
confirmation of that fact.

3.  The RO should schedule the veteran for an orthopedic 
examination in order to ascertain if the veteran suffers from a 
left and/or right knee disability, and if so, whether or not 
either of these disabilities are related to service.  All 
indicated tests should be conducted, and the examiner should 
review the claims folder thoroughly, including the service medical 
records, and the private and VA medical records.  The examiner 
should specifically review the service medical records from 1979 
indicating a left knee injury and a diagnosis of chondromalacia 
patella, and should review the records from 1998 regarding the 
veteran's fall and his right knee injury.  If a left knee 
disability is diagnosed, the examiner is requested to offer an 
opinion as to whether it is at least as likely as not (50 percent 
probability or more) that the veteran's disability, if any, was 
initially manifested during service or was otherwise caused by or 
aggravated by service, or was caused or aggravated by the 
veteran's service-connected low back disability.  If a right knee 
disability is diagnosed,  the examiner is requested to offer an 
opinion as to whether it is at least as likely as not (50 percent 
probability or more) that the veteran's disability, if any, was 
caused or aggravated by the veteran's service-connected low back 
disability.  A complete rationale for any opinion offered should 
be included.

4.  The RO should then readjudicate the veteran's claims, 
including reviewing all newly obtained evidence.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided an SSOC that contains a summary 
of the evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



